1                             UNITED STATES DISTRICT COURT
2                                     DISTRICT OF NEVADA
3     JEFF SLADEK,                                        Case No. 3:19-cv-00764-MMD-CLB
4                                           Plaintiff                    ORDER
5            v.
6     ROBERSON, et al.,
7                                       Defendants
8
9    I.     DISCUSSION

10          On December 26, 2019, Plaintiff, an inmate in the custody of the Nevada

11   Department of Corrections (“NDOC”), submitted a civil rights complaint under 42 U.S.C.

12   § 1983 and filed an application to proceed in forma pauperis. (ECF Nos. 1, 1-1). On

13   January 2, 2020, this Court issued an order denying the application as incomplete and

14   directed Plaintiff to file a fully complete application to proceed in forma pauperis or pay

15   the full filing fee within 30 days from the date of that order. (ECF No. 3). On January 9,

16   2020, Plaintiff subsequently filed a motion for enlargement of time because he had not

17   yet received his financial certificate or inmate account statement from the NDOC. (ECF

18   No. 4). The Court granted Plaintiff’s motion for enlargement of time on January 10, 2020

19   and ordered Plaintiff to file a fully complete application to proceed in forma pauperis, on

20   the correct form with complete financial attachments, no later than March 2, 2020. (ECF

21   No. 5). On March 2, 2020, Plaintiff filed another incomplete application to proceed in

22   forma pauperis. (ECF No. 6). Plaintiff’s application at ECF No. 6 is still missing a properly

23   executed financial certificate and inmate account statement for the past six months. As

24   such, Plaintiff’s application to proceed in forma pauperis at ECF No. 6 is denied without

25   prejudice.

26          Plaintiff will be granted one final opportunity to cure the deficiencies of his

27   application to proceed in forma pauperis by filing a fully complete application to proceed

28   in forma pauperis, on the correct form with complete financial attachments, including an
1    inmate account statement for the past six months and a properly executed financial
2    certificate, in compliance with 28 U.S.C. § 1915(a); or (2) pay the full $400 fee for filing a
3    civil action within thirty 30 days from the date of this order. If Plaintiff fails to file a fully
4    complete application to proceed in forma pauperis, on the correct form with complete
5    financial attachments, including an inmate account statement for the past six months and
6    a properly executed financial certificate or pay the full $400 filing fee within thirty (30) days
7    from the date of this order, the Court will dismiss the case in its entirety, without prejudice,
8    to file a new case when Plaintiff is able to acquire the necessary documents to file a
9    complete application to proceed in forma pauperis. The Court will retain Plaintiff’s civil
10   rights complaint (ECF No. 1-1) but will not file it until the matter of the payment of the filing
11   fee is resolved.
12   II.    CONCLUSION
13          For the foregoing reasons, IT IS ORDERED that Plaintiff’s application to proceed
14   in forma pauperis (ECF No. 6) is DENIED without prejudice to file a new application.
15          IT IS FURTHER ORDERED that the Clerk of the Court WILL SEND Plaintiff the
16   approved form application to proceed in forma pauperis by a prisoner, as well as the
17   document entitled information and instructions for filing an in forma pauperis application.
18          IT IS FURTHER ORDERED that within thirty (30) days from the date of this order,
19   Plaintiff will either: (1) file a fully complete application to proceed in forma pauperis, on
20   the correct form with complete financial attachments, including an inmate account
21   statement for the past six months and a properly executed financial certificate, in
22   compliance with 28 U.S.C. § 1915(a); or (2) pay the full $400 fee for filing a civil action
23   (which includes the $350 filing fee and the $50 administrative fee).
24          IT IS FURTHER ORDERED that, if Plaintiff fails to timely file a fully complete
25   application to proceed in forma pauperis, on the correct form with complete financial
26   attachments, including an inmate account statement for the past six months and a
27   properly executed financial certificate or (2) pay the full $400 fee for filing a civil action,
28   ///



                                                   -2-
1    the Court will dismiss the case, without prejudice, for Plaintiff to file a new case when he
2    is able to acquire the necessary documents to file a complete application to proceed in
3    forma pauperis.
4           DATED: March 10, 2020.
5
6                                              UNITED STATES MAGISTRATE JUDGE
7
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28



                                                -3-
